Citation Nr: 1029489	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-26-951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to October 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's claim of service connection for a low back disorder 
must be remanded for a VA medical opinion to clarify whether the 
Veteran's current symptoms are a result of his active service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

The Veteran's service treatment records reflect that he 
experienced multiple complaints of low back pain in November 
1984, April 1985, December 1985, February 1986, April 1986, and 
May 1986.  The Veteran's October 1986 separation examination 
reflects no recurrent back pain.  Post-service treatment records 
from January 1993 show lumbosacral spine with mild degenerative 
disc disease at the L5-S1 intervertebral space.  A VA examination 
is necessary to determine if this condition is etiologically 
related to the Veteran's back pain during his period of active 
service.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his low 
back disorder that is not evidenced by 
the current record. The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then associate 
them with the claims folder.

2.	Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will schedule the Veteran for VA 
examination by an appropriately- 
qualified physician to determine 
whether the Veteran's low back disorder 
had its onset during his period of 
active military service. 

The following considerations will 
govern the examination:

a.	The claims folder, and a copy of this 
remand will be reviewed by each 
examiner in conjunction with the 
examination, and the examiner(s) must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this remand.

b.	The examiner must provide an opinion 
as to whether the Veteran currently 
has a low back disorder that was 
incurred in, or is related to, any 
incident of active military service.

c.	A rationale for any opinions 
expressed should be provided.  If the 
examiner is unable to state an 
opinion without a resort to 
speculation, he or she should so 
state.

d.	Any other necessary examinations must 
be conducted, if deemed necessary by 
the examiner or by the RO/AMC.

3.	The RO/AMC will readjudicate the issue 
of service connection for a low back 
disorder.  The RO/AMC must ensure that 
all directed factual and medical 
development as noted above is 
completed.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).

4.	If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with an appropriate 
Supplemental Statement of the Case, 
which sets forth the applicable legal 
criteria pertinent to this appeal.  
They should be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


